Citation Nr: 1012009	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2007.  In December 2009, the veteran appeared at 
a Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, symptoms 
of Crohn's disease began when he was on active duty.


CONCLUSION OF LAW

Crohn's disease was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship, or nexus, between the current disability and 
the in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for 
Crohn's disease.  He rests his claim on two theories, first, 
that he was exposed to leprosy sufferers during service, and 
he believes that Crohn's disease is an offshoot of leprosy.  
According to the medical literature provided by the Veteran, 
there is some very preliminary evidence, suggesting the 
possibility of a bacterial etiology for Crohn's disease, and 
that the particular bacterium is distantly related to 
tuberculosis and leprosy bacteria.  Even if this gains 
support as a theory, however, there is nothing in the 
literature suggesting that one of the types of bacteria (such 
as that associated with leprosy) can cause a different 
disease (such as tuberculosis or Crohn's disease) even if the 
bacteria are related.  Thus, the Board does not find this a 
viable theory of entitlement.

The Veteran also contends that he suffered from abdominal 
symptoms including diarrhea in service, which resulted in a 
weight loss, and which he feels represented the onset of 
Crohn's disease.  He was stationed on an isolated island, 
where he could not seek medical treatment, but he had 
episodes of diarrhea and other gastrointestinal symptoms 
while there.  He states that about 6 to 8 months after 
service, he went to a doctor for diarrhea, who gave him 
something to stop the diarrhea.  He went on with recurrent 
episodes of diarrhea for a few years before he found out hat 
he had Crohn's disease.  The Veteran said he was asked by a 
doctor relative of his wife's what was wrong with him, and he 
explained that he was working a lot, and was so tired when he 
got home that he just slept.  He advised the Veteran to get 
some tests done, which the Veteran eventually did, and he was 
found to have Crohn's disease.  He states that the condition 
was dormant for several years, but when he was in his 40s the 
condition became much worse, and he eventually had to have 7 
feet of intestines removed.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In evaluating the 
veteran's claim, if the evidence supports the claim or is in 
relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

Service treatment records confirm that the Veteran lost 
weight in service, as he claims; he weighed 161 pounds on 
entrance, when he was 17 years old, and 1491/2 pounds at 
separation.  No pertinent complaints were noted, but the 
Board finds his statements regarding his isolated duty, as 
well as the cursory nature of the separation examination, to 
be credible.  

The post-service medical evidence shows that the Veteran was 
hospitalized in a VA hospital three times from August 1954 to 
August 1955 for treatment of regional enteritis, another name 
for Crohn's disease.  On the first of these, the Veteran 
reported a 6-month history of symptoms, with a 15 to 20 pound 
weight loss.  The Board does not find this inconsistent with 
his testimony to the effect that he had mild symptoms which 
were controllable for a number of years after service.  In 
this regard, the medical records on file indicate that the 
Veteran has a tendency to minimize his complaints, and, at 
the time he was initially hospitalized, he may not have been 
thinking about his earlier, milder symptoms.  Subsequently, 
in April 1986, the Veteran was hospitalized for a small bowel 
resection, with a 30-year history of Crohn's disease noted.  

Given these considerations, the Board finds the Veteran's 
testimony regarding his symptoms in and since service to be 
credible.  With respect to his competence, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, an 
appellant's testimony cannot be rejected simply because it 
was not reported contemporaneously to service, or noted in 
the service medical records.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran testified that he had symptoms 
beginning in service, which later worsened, and continued 
until he was diagnosed as having Crohn's disease after being 
seen complaining of these symptoms, and he has continued to 
suffer from Crohn's disease, although he testified that it 
has not been as bad since the surgery.  As a result of these 
factors, the Board finds that the Veteran's competent 
statements as to continuity of symptomatology are 
sufficiently credible to place the evidence in equipoise.  
Accordingly, service connection for Crohn's disease is 
warranted.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Crohn's disease is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


